., Case 1:20-cv-05574-ER Documenti1 Filed 07/20/20 Page 1of17
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW

   

Private Attorney General, Messiah Ali Bey) Case No.
In full Capacity, Standing & Status )
On the behalf of the Moorish Son’sand _)
Daughters of Light International institute, )
Moorish American Society at Large —)
Conscious and un-conscious in the U.S.A. )

With full legal Capacity, Standing & Status )

 

Plaintiff(s) )
-y- )
DONALD J. TRUMP )
D.B.A. THE UNITED STATES )
&
THE ESTATE OF )

ABRAHAM LINCOLN )
Case 1:20-cv-05574-ER Document1 Filed 07/20/20 Page 2 of 17
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW

YORK

 

Defendant

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.

Name Messiah Ali Bey
Location C/o 755 White Plains Road #22]
City and County Bronx New York

State and Zip Code New York 10473
   

a Case 1:20-cv-05574-ER Document1 Filed 07/20/20 Page 3 of 17
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW

Telephone Number 646-918-2215

E-mail Address beymessiah@email.com

B. The Defendant(s)

Provide the information below for each defendant named in the
complaint, whether the defendant is an individual, a government agency, an
organization, or a corporation. For an individual defendant, include the person's

job or title (if known). Attach additional pages if needed.

Defendant No. |

Name DONALD TRUMP DBA THE UNITED

STATES
Job or Title Gf known) UNITED STATES PRESIDENT

Street Address 1600 PENNSYLVANIA AVE. NW

wa ORK ce
| Case 1:20-cv-05574-ER Document1 Filed 07/20/20 Page 4 of 17
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW

   

City and County WASHINGTON DC
State and Zip Code 20500
Telephone Number 202-456-1111

E-mail Address Gf known)

Defendant No. 2

Name ESTATE OF ABRAHAM LINCOLN

* Job or Title Gf known) FORMER US PRESIDENT

Street Address (last known) 1600 PENNSYLVANIA AVE. NW

City and County WASHINGTON DC
State and Zip Code 20500
Telephone Number 202-456-1111

E-mail Address (if known)

YORK
| Case 1:20-cv-05574-ER Document 1 Filed 07/20/20 Page 5 of 17
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW
YORK

   

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only
two types of cases can be heard in federal court: cases involving a federal question
and cases involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331,
a case arising under the United States Constitution or federal laws or treaties is a
federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one
State sues a citizen of another State or nation and the amount at stake is more than
$75,000 is a diversity of citizenship case. In a diversity of citizenship case, no

defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
X Federal question X Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A. Ifthe Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United

States Constitution that are at issue in this case.
1. United States Constitution 1787

a. 13th Amendment 20 sections 38" Congress Apr 9" 1864
_— Case 1:20-cv-05574-ER Document1 Filed 07/20/20 Page 6 of 17
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW

   

2. Treaties Moroccan Treaty of Peace and Friendship 1787-1836
a. Appendix L. resolution 1986/9 of the commission on human rights

b. Appendix 2. Declaration on the use of scientific and technological progress in

the interests of peace and for the benefit of mankind

c. Universal Declaration of Human Rights ARTICLE 27
d. UN Declaration On The Rights of indigenous Peoples
3. Federal Statutes

a. Gross Negligence

b. National Deception

c. Unjust Enrichment

d. 18 U.S. Code § 100 1 .Statements or entries generally

e. 18 U.S. Code § 1028.Fraud and related activity in connection with identification

documents, authentication features, and information

f. 22 U.S.C. Chapter 2 section 141

G. Title 17 Copyright Law of Great Seal Zodiac Constitution by Charles Mosley

Bey.
   

| Case 1:20-cv-05574-ER Document1 Filed 07/20/20 Page 7 of 17
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW

B. Ifthe Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. Ifthe plaintiff is an individual

The plaintiff, (name) Private Attorney General, Messiah Ali Bey

2. The Defendant(s)
a. If the defendant is an individual

The defendant, Donald J. Trump President of The State of THE UNITED

STATES
3. The Amount in Controversy

a. The amount the plaintiff claims the defendant owes or the amount at stake is
approximately more than $1,284,876,372,763,481.90 minimum, not counting
additional costs of pain, sufferings, continual violations, interest or court costs;
Plus the un fulfilled 22 States frem-owed from 38" Congress 1“ session April 9"
1864 13 amendment with 20 sections and Breach of Treaty of Peace 1787-1836

Article 16 & 24 with the Moorish People of America.

YORK Sa a aS a «manne, eee, oe ee ne nee
, Case 1:20-cv-05574-ER Document1 Filed 07/20/20 Page 8 of 17
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW

 

b. The pain and suffering of slaves and living slave derivatives cannot be morally
be valued monetarily, but a discussion budget of $10,000,000,000.00 U.S.D. to
organize a series of meetings with a Congress of Moorish-Americans from our
business , legal, and scientific community to negotiate a strategy for the
infrastructure following restoration of the rights of Moors from a Historical
perspective and establish Officers to ensure smooth transition to Enforce the Treaty
of Peace between THE UNITED STATES 1787-1836 and the Moors of America

and the realization of the 22 States owed.

c. For the forced free labor between 1619 — 1865 and to the present, racial
economic monopolies, educational monopolies, restriction from revenue
generation, stealing of inventions without compensation, repetitive water damage
from black neighborhoods being placed into flood zones forcing us to start over
many times, economic terrorism, restricted access to grants, loans and government
funding, 50% of THE UNITED STATES total Real GDP between 1865 - 2019 is

owed for the damages amounting to approximately $1,284,876,372,763,481.90.
1, http://www.usstuckonstupid.com for 1865 - 1939 RGDP

ii, http://www.in2013dollars.com/us/inflation, was used to calculate for inflation
Case 1:20-cv-05574-ER Document1 Filed 07/20/20 Page 9 of 17
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW

YORK

 

iil, https://Awww.thebalance.com/us~edp-by-vear-3 305543 for 1940-1947 RGDP

iv. According to FRED for 1947 -2019 RGDP

Ill. Statement of Claim

A. Where did the events giving rise to your claim(s) occur?
1. House of Congress, Washington DC

2. Everywhere in THE UNITED STATES

B. What date and approximate time did the events giving rise to your claim(s)

occur?

1. 16 19 - Today (dehumanization)

2. April 8, 1864 (13th Amendment Passed by Senate)

3. January 31, 1865 (13th Amendment Passed by House)

4. December 6, 1865 (13th Amendment Ratified)

5. December 18, 1865 (13th Amendment adoption Proclaimed)

6. April 9" 1864 38" Congress 1° Session.( 13" amendment 20 sections)
, Case 1:20-cv-05574-ER Document1 Filed 07/20/20 Page 10 of 17
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW

   

7. Breach of the Moroccan Treaty of Peace 1787-1836 Article 16&24.

C. | What are the facts underlying your claim(s)? (For example: What happened

to you? Who did what? Was anyone else involved? Who else saw what happened?)

1. Between 1619 - 1865 Licensed by THE UNITED STATES, white
Americans’ (1) manufactured slaves through forced human experimentation using
trade secrets to subject naturally occurring people of Moorish/African descent to a
scientific manufacturing method of "Dehumanization", (2) reduced their genetic
situation and status from natural people to subhuman conditions, (3) reduced their
legal status to real property and (4) trademarked and marketed them as "Slaves",
"Negros", "Niggers" and "Blacks" as a method of commerce regarded as
"American Slavery" and stole the Birthrights of the Moors of the Northern Shores
of this Hemispheres who are the direct descendants of the Moroccan Empire and

referred them as Negro Black and Colored.

2. 1865 President of THE UNITED STATES, Abraham Lincoln committed
gross federal negligence and national deception, by failing to suspend intellectual

property rights from white Americans’ in the 13th Amendment, retaining the

YORK
, Case 1:20-cv-05574-ER Document1 Filed 07/20/20 Page 11 of 17
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW

YORK

   

constitutional legality for white Americans to benefit from owning the intellectual
properties of(1) dehumanization as a trade secret method to reduce black people's
genetic situation and status to the condition of a slave, (2) slaves as scientific
productions, (3) slavery as a method of commerce, (4) the words "Slave",
"Negro(e)", "Nigger and "Black" as trademarks, (5) derivative trade secrets for the

slave manufacturing methods that continues to this day.

3. THE UNITED STATES currently represented by DONALD J. TRUMP has
historically assigned and leveraged the intellectual property rights of (1)
dehumanization as a historic manufacturing method to reduce the genetic situation
and status of humans to the condition of a slave, (2) slaves as a historic scientific
production, (3) slavery as a historic method of commerce, (4) trade secrets
associated with the historic slave manufacturing process and (5) continues to
manufacture slaves using updated manufacturing trade secrets for dehumanization,
(6) has benefited and continues to benefit astronomically from unjust enrichment
derived from the ownership of said intellectual properties which is conclusively
immoral and violates federal treaties governing human rights, rights of indigenous

peoples and the use of science and technology.

IV. irreparable Injury
Case 1:20-cv-05574-ER Document1 Filed 07/20/20 Page 12 of 17
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW

YO RK Sareea CaT SSS eS a Ne a To ERSTE a oon eee nn nce ees

 

Explain why monetary damages at a later time would not adequately compensate

you for the injuries you sustained, are sustaining, or will sustain as a result of the

events described above, or why such compensation could not be measured.

I. The trade secrets used to manipulate the natural genetic situation of the
Moors of this Region in America between 1619 - 1875 continues to this day with
modified methodology and requires several generations to repair the damage
according to the standard scientific method of reverse engineering. The true justice
for the crime of slave creation is the reversal of the methodology used to produce
such vile realities. Many of the victims will not survive long enough to celebrate
the repair of the damages suffered. The true monetary debt, morally owed to those
living today as slaves, negroes, niggers and blacks by virtue of their unalterable
genetic situation and the intellectual property rights associated with it, is nearly
beyond incalculable and a diverse range of distinct solutions must be successfully

and separately initiated and completed by different generations of Moors in

America.

VI. Relief
. Case 1:20-cv-05574-ER Document1 Filed 07/20/20 Page 13 of 17
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW

YORK

   

1, ABOLISH SLAVERY: For failure to abolish slavery due to negligence in
the 13th Amendment, this injunction requests the court to completely abolish
slavery by ordering the cancellation, revoking, permanent termination of and
making illegal all ownership rights and licenses to the intellectual properties of (1)
dehumanization as a manufacturing method to alter and reduce the genetic
situation and status of humans to the condition of a slave (2) slaves as a scientific
production (3) slavery as a historic act of commerce and (4) trade secrets for
historic and modified dehumanization methods, with emergency legislative action
of rewriting the 13th Amendment together with elected representatives of the slave
derivatives, elected by the slave derivatives living in America, Known as the
Moorish, the Beys and ELs realizing Abraham Lincoln's neglect has exposed the
13th Amendment as invalid due to falsification and deception on a federal
document that is the foundational instrument for decades worth of other legislation.
Furthermore Congress never fulfilled its obligation pursuant to April 9" 1864 yeas

and nays concerning the 20 sections of the 13 amendment, however, it was never

enforced.

2. REVERSE ENGINEER THE METHODS USED TO DEPRIVE MOORS

OF THEIR NATIONALITY AND BIRTHRIGHTS: Acknowledging America as
Case 1:20-cv-05574-ER Document1 Filed 07/20/20 Page 14 of 17
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW

 

a melting pot it will take a cooperative effort of all people on the land to reverse
the stain of slavery on American History so we are requesting the court to order
THE UNITED STATES to scientifically re-humanization of all living and
consenting Moors referred to as slave, nigger black and colored derivatives and
their descendants for a minimum of 7 generations (each generation considered as
28 years), according to the scientific method utilizing black America’s mass
migration 2027 national cooperation as the ideal and scientifically compliant
framework to provide the controlled environments for reversing the
dehumanization methods that created the genetic situation and status of slaves and

enabled slavery.

3, Re-Affirm the recognition of the Treaty of Peace and Friendship 1787-1836
with the descendants of Moroccans, namely Moorish Born in America:
Acknowledging the essential role "Fear" played in the dehumanization method
leveraged by THE UNITED STATES and its licensees to manufacture slaves, this
injunction requests the court to consider the sensitivity of the psychological state of
fear and trauma the victims currently exist in by ordering THE UNITED STATES
to develop and a legitimate body to re-affirm with the descendants the Treat of

Peace and Friendship with the Moroccan Empire from the breach of its agreement
Case 1:20-cv-05574-ER Document1 Filed 07/20/20 Page 15 of 17
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW

YORK

 

and manufactured Slaves, recognizing their full diplomatic capacity as

beneficiaries descendants of the Moroccan Treaty and to require all political /
social / economic / legal / other official engagements between the US and the
victims to be addressed through that diplomatic channel created in order to offer a
level of safety assurance providing evidence of State Level cooperation and

interest in atoning for American Slavery.

4, DEVELOP MUTUAL RESTITUTION AGREEMENT: Unjust
enrichment carries a mandatory restitution rule. So acknowledging the
astronomical debt of approximately $1,284,876,372,763,481.90 minimum owed to
Moorish- American who were forced into slaves being nearly unrealistic for one
generation of Moorish- American Slaves to receive at one time and the

extreme strain such justice would place on other citizens of THE UNITED

STATES, we're requesting the court to order THE UNITED STATES to develop a
mutual restitution agreement together with the Congress of the Members of the
International Moorish Institute , conscious and un-conscious Moorish Society at
Large in America to identify the best strategies of leveraging U.S. resources
including, but not limited to finance, tax credits, insurance, state owned properties

etc. to atone for the crimes against Moorish-Americans referred to as Negros Black
Case 1:20-cv-05574-ER Document1 Filed 07/20/20 Page 16 of 17
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW

YORK |

 

and Colored by the state and the 22 States Owed by President Abraham Lincoln

April 9" 1864 38" Congress 1 session.

5. CORRECT THE 2009 APOLOGY FOR SLAVERY: We are seeking the
court to order’S. Concurrent Resolution 26 apologizing for slavery to be
rewritten for alleging slavery was abolished when in fact it was not abolished as
intellectual property rights were retained and to officially acknowledge the reality
of dehumanization of the Moors, slaves and slavery as intellectual properties and
the benefits that continue to be received as a result of the negligence of

Abraham Lincoln with the 13th Amendment and 20 sections April 9 38%

congress 1 sessions.
VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, 1 certify to the best
of my knowledge, information, and belief that this complaint: (1) is not being
presented for an improper purpose, such as to harass, cause unnecessary delay, or
needlessly increase the cost of litigation; (2) is supported by existing law or by a
non-frivolous argument for extending, modifying, or reversing existing law; (3) the

factual contentions have evidentiary support or, if specifically so identified, will
Case 1:20-cv-05574-ER Document1 Filed 07/20/20 Page 17 of 17
UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW

 

likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule I I.
A. For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where case-
related papers may be served. | understand that my failure to keep a current address

on file with the Clerk's Office may result in the dismissal of my case.

7-20° 2A

Date of signing:

Signature of Plaintiff Yeeeah M ya Ru

Printed Name of Plaintiff VI € $3 ce Al . eeu

 
